NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by E-mail at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court's home
page is: http://www.courts.state.nh.us/supreme.

                  THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________


Grafton
No. 2015-0264


                               JEREMY OLSON & a.

                                       v.

                               TOWN OF GRAFTON

                           Argued: January 7, 2016
                       Opinion Issued: February 12, 2016

      B.D. Ross Law Office, of Manchester (Brandon D. Ross on the brief and
orally), for plaintiff Jeremy Olson.


      Plaintiffs Thomas Ploszaj, Christopher Kairnes, and Howard Boucher
filed no brief.


      Mitchell Municipal Group, P.A., of Laconia (Steven M. Whitley on the
brief, and Laura Spector-Morgan orally), for the defendant.

      BASSETT, J. Plaintiff Jeremy Olson appeals an order of the Superior
Court (MacLeod, J.) denying a petition filed by Olson and his co-plaintiffs,
Thomas Ploszaj, Christopher Kairnes, and Howard Boucher, for declaratory
and injunctive relief against the defendant, the Town of Grafton (Town). On
appeal, Olson argues that the trial court erroneously determined that it was
lawful for the Town to include on the official ballot for the annual Town
meeting the phrase, “The Selectmen do not recommend this article,” below
each of the plaintiffs’ 20 warrant articles, which the plaintiffs had petitioned to
include on the ballot. We affirm.

      The relevant facts follow. On January 20, 2015, the Town’s three-
member selectboard reviewed and discussed the 36 warrant articles to be
placed on the ballot for the annual Town meeting scheduled for March 10,
including 20 articles that the plaintiffs had petitioned to include on the ballot.
The plaintiffs’ articles included:

      17) To see if the Town will vote to instruct the Chief of Police to not
      prosecute any matter relating to the use or possession of cannabis
      (marijuana) in compliance with Article IX and Article XIII of the
      United States Constitution.

            ....

      24) To see if the Town will vote to preclude any Town official and
      the use of any Town funds to cooperate with the National Security
      Agency (NSA).

      25) To see if the Town will vote to preclude the Town from
      accepting any Federal military equipment in the future and to
      require the immediate sale at public auction of any military
      equipment previously received.

            ....

      31) To see if the Town will vote to instruct State Representative[s]
      Steven Darrow, Robert Hull and Jeffrey Shackett to propose
      legislation to repeal the licensing of dogs.

      32) To see if the Town will vote to preclude the Select Board
      (Selectmen) from placing any opinion of any Warrant Article on the
      Warrant, except for Warrants that appropriate funds or are
      otherwise required by RSA 3: VI.

       At the January 20 meeting, one selectboard member moved that the
ballot include the phrase “the Selectmen do not recommend this article”
relative to each of the plaintiffs’ warrant articles. The motion passed
unanimously. On January 26, the selectboard signed the warrant for the
annual Town meeting. On the official ballot, appearing below each of the
plaintiffs’ warrant articles, was the notation: “The Selectmen do not
recommend this article.” On February 27, in response to citizen concern


                                         2
about the selectboard’s inclusion of its recommendations on the plaintiffs’
warrant articles, the selectboard met and voted unanimously to retain those
recommendations on the official ballot.

      On March 5, the plaintiffs filed their petition for injunctive and
declaratory relief. The trial court held a final hearing on offers of proof and, on
March 9, denied the petition, concluding that RSA 32:5, V-a authorizes the
Town to place recommendations on any warrant article.

       At the annual meeting held thereafter, the voters rejected all of the
plaintiffs’ warrant articles by large margins. For instance, the article asking
whether the Town would preclude the selectboard from “placing any opinion of
any Warrant Article on the Warrant,” except for articles concerning
appropriations, was defeated by a vote of 81 in favor and 292 opposed. The
plaintiffs unsuccessfully moved for reconsideration of the trial court’s decision,
and this appeal followed.

       On appeal, Olson does not seek to invalidate the votes taken at the
March 2015 annual meeting. Instead, he requests that we reverse the trial
court’s determination that the selectboard acted lawfully and remand to the
trial court with instructions to grant permanent, prospective injunctive relief
and consider the plaintiffs’ request for attorney’s fees. Although any issues the
plaintiffs raised in the trial court with regard to the March 2015 annual
meeting are now moot, Olson’s appeal is not moot because it presents legal
issues that are of pressing public interest and are “capable of repetition yet
evading review.” Appeal of Hinsdale Fed. of Teachers, 133 N.H. 272, 276
(1990) (quotation omitted).

       Our resolution of the issues on appeal requires that we engage in
statutory interpretation. We review the trial court’s statutory interpretation de
novo. Petition of Malisos, 166 N.H. 726, 729 (2014). In matters of statutory
interpretation, we are the final arbiter of the intent of the legislature as
expressed in the words of the statute considered as a whole. Id. We first look
to the language of the statute itself, and, if possible, construe that language
according to its plain and ordinary meaning. Id. We interpret legislative intent
from the statute as written, and will not consider what the legislature might
have said or add language that the legislature did not see fit to include. Id.
When the language of a statute is plain and unambiguous, we need not look
beyond the statute itself for further indications of legislative intent. Id.

       Olson first argues that the selectboard lacked authority under RSA 39:3
(2000) to insert its recommendations on the official ballot below each of the
plaintiffs’ warrant articles. RSA 39:3 provides, in pertinent part:

            Upon the written application of 25 or more registered voters
      or 2 percent of the registered voters in town, whichever is less,


                                         3
      although in no event shall fewer than 10 registered voters be
      sufficient, presented to the selectmen or one of them not later than
      the fifth Tuesday before the day prescribed for an annual meeting,
      the selectmen shall insert in their warrant for such meeting the
      petitioned article with only such minor textual changes as may be
      required.

(Emphasis added.) Olson contends that the selectboard’s recommendations on
the plaintiffs’ warrant articles constituted more than “minor textual changes” to
those articles and, therefore, violated RSA 39:3. We disagree that the
recommendations, which appeared in bolded, italicized text below each of the
plaintiffs’ warrant articles, constituted “textual changes” to the articles
themselves. We have reviewed Olson’s remaining arguments regarding RSA
39:3 and conclude that they do not warrant further discussion. See Vogel v.
Vogel, 137 N.H. 321, 322 (1993).

      Olson next asserts that the selectboard had no authority under RSA 32:5
(Supp. 2015) to insert its recommendations. RSA chapter 32 pertains to
municipal budgets. See RSA ch. 32 (2000 & Supp. 2015). RSA 32:5 concerns
the preparation of municipal budgets and includes details regarding budget
forms, certain procedural requirements, and the preparation of budget-related
warrant articles. Under RSA 32:5, V:

            When any purpose of appropriation, submitted by a
      governing body or by petition, appears in the warrant as part of a
      special warrant article:

             (a) The article shall contain a notation of whether or not that
      appropriation is recommended by the governing body, and, if there
      is a budget committee, a notation of whether or not it is
      recommended by the budget committee;

             (b) If the article is amended at the first session of the meeting
      in an official ballot referendum municipality, the governing body
      and the budget committee, if one exists, may revise its
      recommendation on the amended version of the special warrant
      article and the revised recommendation shall appear on the ballot
      for the second session of the meeting provided, however, that the
      10 percent limitation on expenditures provided for in RSA 32:18
      shall be calculated based upon the initial recommendations of the
      budget committee;

             (c) Defects or deficiencies in these notations shall not affect
      the legal validity of any appropriation otherwise lawfully made; and




                                         4
             (d) All appropriations made under special warrant articles
      shall be subject to the hearing requirements of paragraphs I and II
      of this section.

RSA 32:3, VI (Supp. 2015) defines a “[s]pecial warrant article” as “any article in
the warrant for an annual or special meeting which proposes an appropriation
by the meeting” and meets certain requirements. (Quotation omitted.)

      RSA 32:5, V-a provides:

             The legislative body of any town, school district, or village
      district may vote to require that all votes by an advisory budget
      committee, a town, school district, or village district budget
      committee, and the governing body or, in towns, school districts, or
      village districts without a budget committee, all votes of the
      governing body relative to budget items or any warrant articles
      shall be recorded votes and the numerical tally of any such vote
      shall be printed in the town, school district, or village district
      warrant next to the affected warrant article. Unless the legislative
      body has voted otherwise, if a town or school district has not voted
      to require such tallies to be printed in the town or school district
      warrant next to the affected warrant article, the governing body
      may do so on its own initiative.

(Emphases added.)

       Olson argues that RSA 32:5, V-a is “limited to budgetary matters” and
“authorizes only ‘numerical tallies,’ not recommendations,” and, therefore, does
not authorize a selectboard to include its recommendation regarding any
warrant article that is unrelated to the town budget. Olson asserts: “RSA
32:5, V-a says nothing of recommendations[;] [i]t allows the reporting of
numerical tallies. . . . [O]nly . . . RSA 32:5, V—explicitly restricted to budgetary
matters—allows recommendations to be printed.” Olson reasons that, because
RSA 32:5, V-a does not refer to selectboard recommendations and because RSA
32:5, V requires recommendations only for budget-related articles, a
selectboard has no statutory authority to insert its recommendations on the
official ballot for warrant articles that do not pertain to the budget.
Accordingly, Olson concludes that, although RSA 32:5, V-a uses the phrase
“any warrant articles,” that phrase does not “literally mean[ ] every possible
warrant article.”

       The Town counters that the plain language of RSA 32:5, V-a “indicates
that [the] town meeting may require the selectmen to record their votes for or
against recommendation[s] as tallies on the warrant, and . . . [that] this is not
limited to just budgetary items or special warrant articles, but [pertains] to ‘any
warrant articles.’” The Town asserts that RSA 32:5, V-a expressly authorizes a


                                         5
selectboard “to make and insert recommendations, in the event that town
meeting has not required them to do so.”

      We conclude that RSA 32:5, V-a is ambiguous. Although the word “any”
means “one, no matter what one: EVERY,” Webster’s Third New International
Dictionary 97 (unabridged ed. 2002), we cannot interpret this word in isolation,
see Hogan v. Pat’s Peak Skiing, LLC, 168 N.H. 71, 73 (2015). “[W]e do not
consider words and phrases in isolation, but rather within the context of the
statute as a whole.” Id. (quotation omitted). Similarly, we must interpret RSA
32:5, V-a in the context of the overall statutory scheme. See Holt v. Keer, 167
N.H. 232, 239 (2015). “This enables us to better discern the legislature’s intent
and to interpret statutory language in light of the policy or purpose sought to
be advanced by the statutory scheme.” Id. (quotation omitted).

       Here, the purpose sought to be advanced by RSA chapter 32 is set forth
in RSA 32:1 (2000), which provides, in pertinent part, that “[i]t is the
legislature’s . . . purpose to establish uniformity in the manner of appropriating
and spending public funds in all municipal subdivisions to which this chapter
applies.” Given that purpose and the focus of RSA chapter 32 in general, and
RSA 32:5 in particular, upon the preparation of municipal budgets, arguably,
the word “any” was intended to refer to “any appropriation-related warrant
articles.” On the other hand, we must interpret the language of RSA 32:5, V-a
as written, and may not add language to it that the legislature did not see fit to
include. See Petition of Malisos, 166 N.H. at 729. Moreover, if the legislature
intended RSA 32:5, V-a to apply only to budget-related warrant articles,
arguably, it could have easily said so. Thus, it is unclear whether, by using the
word “any” to refer to “warrant articles,” the legislature intended RSA 32:5, V-a
to apply to all warrant articles, including warrant articles not related to the
budget. Accordingly, we examine legislative history to aid our analysis.

      RSA 32:5, V-a was first enacted in 2007, and applied only to budget
items and warrant articles. See Laws 2007, 305:1. As first enacted, RSA 32:5,
V-a provided:

            Any town may vote to require that all votes by an advisory
      budget committee, a town budget committee, and the governing
      body or, in towns without a budget committee, all votes of the
      governing body relative to budget items or warrant articles shall be
      recorded votes and the numerical tally of any such vote shall be
      printed in the town warrant next to the affected warrant article.

Id. As the co-sponsor of the bill explained at a senate committee hearing, the
bill that resulted in RSA 32:5, V-a, Senate Bill (SB) 58, was proposed in
response to a constituent “who asked the local board of selectmen and budget
committee to include the numeric vote totals on the municipal budget reports
that also include a required recommendation from the same boards.” Relative


                                        6
to the Recommendation for the Town Budget: Hearing on S.B. 58 Before the
Sen. Comm. on Pub. & Mun. Affairs 1-2 (January 30, 2007) (statement of Sen.
Joseph D. Kenney) (quotation omitted), available at
http://gencourt.state.nh.us/SofS_Archives/2007/senate/SB58S.pdf. The co-
sponsor further explained:

            Many of the New Hampshire budget committees have several
      members on them and often do not express a numeric vote on the
      budget for the public to see. This forces the public to go to the
      town halls to ask for the numeric vote and, in some cases, ask who
      voted for what. . . . The local boards need to be forthcoming with
      the numeric votes for budget recommendations in order to make it
      easier on the public . . . .

Id. at 2 (quotation omitted). The other co-sponsor of SB 58 reiterated, “[T]he
voters that show up have to ask, ‘Gee, did the selectmen all agree to that or
didn’t they agree to that?’ They shouldn’t have to go through that stuff. They
should be able to see what the vote was. . . . People should know how their
elected officials are voting.” Id. (statement of Sen. John S. Barnes).

    In 2009, RSA 32:5, V-a was amended by SB 38. See Laws 2009, 2:1. As
amended, RSA 32:5, V-a provided:

             Any town may vote to require that all votes by an advisory
      budget committee, a town budget committee, and the governing
      body or, in towns without a budget committee, all votes of the
      governing body relative to budget items or any warrant articles
      shall be recorded votes and the numerical tally of any such vote
      shall be printed in the town warrant next to the affected warrant
      article. If a town has not voted to require such tallies to be printed
      in the town warrant next to the affected warrant article, the
      governing body may do so on its own initiative.

Id. (emphases added). The word “any” was added to the phrase “warrant
articles” after SB 38 was sent to the House of Representatives. See N.H.H.R.
Jour. 141 (2009); see also N.H.S. Jour. 123-24 (2009). The suggestion to add
the word “any” to the phrase “warrant articles” was made by the House
Committee on Municipal and County Government as a result of the following
exchange:

            Rep. Patten: This doesn’t mean just budget items but other
      warrant articles also? [Judy Silva, New Hampshire Municipal
      Association]: This is only under RSA 32 so I would say it deals
      with money articles only.




                                        7
             Rep. Patten: Possible to put in the wording ‘all warrant
      articles?’ Silva: You can do what you want to determine the
      policy. I think other statutes need to be examined since this deals
      only with the tally, not the recommendation.

           Rep. Patten: Would Sen Bragdon be upset if we add this?
      Bragdon: As long as it doesn’t slow the process.

Relative to Placing Vote Tallies on Town and School District Ballots: Hearing
on S.B. 38 Before the H. Comm. on Mun. & Cnty. Gov’t (February 11, 2009)
(emphasis added), available at
http://gencourt.state.nh.us/SofS_Archives/2009/house/SB38H.pdf.

       As the exchange demonstrates, the word “any” was intended to refer to
all warrant articles, not “money articles only.” Id. When the amended bill was
returned to the Senate, Senator Bragdon, a sponsor of SB 38, explained the
amendment as follows: “The House simply added the word ‘any’ before warrant
articles, because the . . . original bill dealt with budgetary, financial warrant
articles, and there are warrant articles before towns that don’t have a dollar
value with them, and they’d like those vote tallies as well.” N.H.S. Jour. 123
(2009).

       The legislative history also demonstrates, however, that RSA 32:5, V-a
concerns only the printing of “the numerical tally” of selectboard votes on the
official ballot. It does not speak to including selectboard recommendations on
the ballot. Although RSA 32:5, V mandates that the selectboard include its
recommendations on the official ballot, it applies only to appropriation-related
“special warrant article[s].” Because the legislature did not amend RSA 32:5,
V, when it amended RSA 32:5, V-a, the two statutes appear to be incongruent.

        To interpret the two statutes as congruent, we rely upon our
presumption “that the legislature would not pass an act that would lead to an
absurd or illogical result,” Favazza v. Braley, 160 N.H. 349, 351 (2010), and
conclude that it would be illogical to empower a selectboard to include its vote
tallies “in the town . . . warrant next to the affected warrant article,” without
also empowering it to inform the electorate of the recommendation reflected by
its vote, RSA 32:5, V-a. Accordingly, we hold that RSA 32:5, V-a empowers a
selectboard to include both its vote tally and its recommendation “in the town
. . . warrant next to the affected warrant article.” RSA 32:5, V-a. Of course, if
the legislature disagrees with our statutory interpretation, it is free, subject to
constitutional limitations, to amend the pertinent statutes as it sees fit. See
Hogan, 168 N.H. at 75. Because the issue is not before us, we express no
opinion as to whether the selectboard in this case violated RSA 32:5, V-a by
including its recommendation below each of the plaintiffs’ warrant articles
without also including the numerical tally of its unanimous vote.



                                         8
       Olson next contends that, by inserting its recommendation below each of
the plaintiffs’ warrant articles, the selectboard violated the plaintiffs’ rights
under Part I, Article 11 of the State Constitution. Part I, Article 11 provides, in
pertinent part: “All elections are to be free, and every inhabitant of the state of
18 years of age and upwards shall have an equal right to vote in any election.”
Olson asserts that the plaintiffs’ rights to a “free election” and to an “equal
right to vote” were violated by the selectboard’s actions. However, Olson’s
constitutional claims are premised expressly upon his assumption that, by
inserting its recommendations, the selectboard acted without, or in
contravention of, statutory authority. For instance, Olson argues: “This is not
a case where the Town . . . followed any law set down by the Legislature.
Rather, the Town . . . decided to oppose the Plaintiffs’ citizen-initiated
petitions.” Olson also argues: “Without authority, printing the
recommendations of local government officials directly on the ballot—between
the question and the circle to fill in—is mere inches away from having the Town
pre-fill the ballots with the votes it desires.” Additionally, Olson asserts: “[T]he
Town . . . has no lawful authority to include recommendations on the ballots.”
Olson further contends: “[T]his is not a case where there is no statute to
analyze—the Town[’s] . . . actions are wholly without any statutory authority.”

      Olson does not argue that, even if the selectboard acted lawfully under
the pertinent statutes, it nonetheless violated the plaintiffs’ constitutional
rights. Because Olson’s constitutional claims are based upon a faulty premise,
we reject them.

     Any issue that Olson raised in his notice of appeal, but did not brief, is
deemed waived. In re Estate of King, 149 N.H. 226, 230 (2003).

                                                   Affirmed.

      DALIANIS, C.J., and HICKS, CONBOY, and LYNN, JJ., concurred.




                                         9